DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Examiner notes that present claims 1-4 are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Also see In re Yanush , 477 F.2d 958, 177 USPQ 705 (CCPA 1973), In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971), In re Casey , 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto , 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Any functional limitations followed by a linking term “for” or “configured to” do not structurally contribute to the apparatus. 
Examiner further notes that, “inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963) (see MPEP 2115). A recitation with respect to the material intended to be worked upon by a claimed apparatus does not impose any structural limitations upon the claimed apparatus which differentiates it from a prior art plurality of electric wires are workpiece materials.
	
		
Claim Objections
Claims 1-4 are objected to because of the following informalities:  With respect to claims 1 and 4, the limitation “groove configured to be inserted the electric wires” is confusing. It appears that Applicant intends to mean that the groove is configured so that the electric wires can be inserted. The claims are interpreted in this manner for the purpose of examination.  Appropriate corrections are requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, there is insufficient antecedent basis for the limitation "the electric wire holding structure” (line 16) because the claim does not previously recite any holding structure. Furthermore, features of “an electric wire arranging groove configured to be inserted the electric wires” and “an electric both types of grooves being present in the same embodiment. Instant claim 4 recites two different grooves and therefore, it is confusing how both grooves are actually arranged relative to each other? The specification does not describe or provide any guidance in terms of having both “arranging groove” and holding portion having “insertion groove” as claimed. Rather, the grooves appear to be different embodiments for accommodating the electric wires, as seen in figures 2 and 3 respectively. Consequently, one of ordinary skill in the art would not be able to determine metes and bounds of the claimed grooves. The recited conflicting language fails to clearly set forth the scope of the claim, rendering it indefinite. Also, the phrase “An electric wire arranging jig” in line 4 should be corrected to an electric wire arranging jig. Clarification is required concerning the claimed grooves and exact arrangement.
For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, claim 4 is taken to mean: the electric wire arranging jig comprising an electric wire arranging groove configured so that the electric wire can be inserted; and an electric wire holding structure including an electric wire pressing portion for pressing the electric wires. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asami et al. (JP-2005-319483-A, hereafter “Asami”, see attached).
Regarding claim 1, Asami discloses an electric wire arranging jig 14 (figs. 1-2) arranging a plurality of electric wires 10 upon conductors of the electric wires being ultrasonically bonded to one another, the electric wire arranging jig comprising an electric wire arranging groove 14a configured to enable insertion of the electric wires, the electric wire arranging groove having a pair of arranging surfaces 14a facing each other (fig. 1), the electric wire arranging groove being configured to have a cross-sectional shape, in a section perpendicular to a direction of the electric wires extending within the electric wire arranging groove, having a distance in a width direction of the electric wire arranging groove continuously narrowed from an insertion start portion for the electric wires toward a bottom portion of the electric wire arranging groove and the arranging surfaces each inclining from a vertical direction, at least in a part of a segment between the insertion start portion and the bottom portion.  
As to claim 2, Asami discloses that the electric wire arranging groove is a V-shaped groove having a V- shape in the section 14 (fig. 1). Examiner notes that “a composite groove” is optional since the claim recites “or” (line 3). 
Regarding claim 3, Asami discloses an ultrasonic bonding apparatus comprising: an ultrasonic bonding apparatus body 16 (sonotrode) applying ultrasonic vibration to 28conductors of a plurality of electric wires to bond the conductors with one another; and the electric wire arranging jig 14 as described in claim 1 above (figs. 1-2).  
Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohnuma (US 2011/0062218).
Regarding claim 1, Ohnuma discloses an electric wire arranging jig 9 (figs. 2, 9-10) arranging a plurality of electric wires 5 upon conductors of the electric wires being ultrasonically bonded to one another, the electric wire arranging jig comprising an electric wire arranging groove 13 (fig. 2) or 45 (fig. 9a) configured so that the electric wires can be inserted therein, the electric wire arranging groove having a pair of arranging surfaces 17 facing each other (fig. 2), the electric wire arranging groove being configured to have a cross-sectional shape, in a section perpendicular to a direction of the electric wires extending within the electric wire arranging groove, having a distance in a width direction of the electric wire arranging groove continuously narrowed from an insertion start portion for the electric wires toward a bottom portion of the electric wire arranging groove and the arranging surfaces each inclining from a vertical direction, at least in a part of a segment between the insertion start portion and the bottom portion (figs. 2, 9a; [0027], [0040]).  
As to claim 2, Ohnuma discloses that the electric wire arranging groove is a V-shaped groove having a V- shape in the section (fig. 2). It is noted that “a 
Regarding claim 3, Ohnuma discloses an ultrasonic bonding apparatus comprising: an ultrasonic bonding apparatus body 11 applying ultrasonic vibration to 28conductors of a plurality of electric wires to bond the conductors with one another (fig. 2); and the electric wire arranging jig 9 as described in claim 1 above ([0027], [0029], [0040]).  
Regarding claim 4, this rejection is made as best understood in light of indefinite claim language. Ohnuma discloses an ultrasonic bonding apparatus (figs. 2, 9-10) comprising: an ultrasonic bonding apparatus body 11 applying ultrasonic vibration to conductors of a plurality of electric wires 5 to bond the conductors with one another (fig. 2); and an electric wire arranging jig 9 arranging a plurality of electric wires 5 upon conductors of the electric wires being ultrasonically bonded to one another, the electric wire arranging jig comprising an electric wire arranging groove 13 (fig. 2) or 45 (fig. 9a) configured so that the electric wires 5 can be inserted therein, the electric wire arranging groove being configured to have a cross-sectional shape, in a section perpendicular to a direction of the electric wires extending within the electric wire arranging groove, having a distance in a width direction of the electric wire arranging groove continuously narrowed from an insertion start portion for the electric wires toward 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/24/19, 3/16/20, 12/7/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735